OPINION — AG — QUESTION: "WHERE ONE CORPORATION OWNS ALL THE STOCK OF ONE OR MORE OTHER CORPORATIONS, ALL QUALIFIED TO TRANSACT BUSINESS IN THIS STATE AS SEPARATE ENTITIES, HAS ACQUIRED ALL THE ASSETS AND LIABILITIES OF SAID CORPORATION, DISSOLVED EACH N THE STATE OF DOMICILE, FILED ARTICLES OF WITHDRAWAL FOR EACH IN THIS STATE AND FILED A CERTIFICATE AS TO SUCCESSION OF TITLE WITH THE COUNTY CLERK IN THE COUNTY WHICH THEY ARE DOING BUSINESS, IS THE SUCCESSOR ENTITLED TO THE AMOUNT OF CAPITAL PAID ON BY THE CONSTITUENT CORPORATIONS IF THE SUCCESSOR FILES WITH THIS OFFICE A CERTIFIED COPY OF THE CERTIFICATE AS TO SUCCESSION OF TITLE, CERTIFIED BY THE COUNTY CLERK WHERE FILED, ATTACHED TO AMENDED ARTICLES OF DOMESTICATION AND PAYS TO THE SECRETARY OF STATE THE SAME FEE FOR FILING AS IF THE TRANSACTION HAD BEEN ACCOMPLISHED BY FILING ARTICLES OF MERGER OR CONSOLIDATION IN THE STATE OF DOMICILE? — NEGATIVE CITE:  28 O.S. 1961 111 [28-111](B) (HARVEY CODY)